Exhibit 10(b)

PARKER-HANNIFIN CORPORATION

AMENDMENT TO

AMENDED AND RESTATED

PENSION RESTORATION PLAN

Adopted: 01/27/2011

Effective: 01/27/2011

WHEREAS, by instrument effective as of January 1, 1995, the Parker-Hannifin
Corporation Pension Restoration Plan (the “Plan”) was established for the
benefit of certain employees of Parker-Hannifin Corporation; and

WHEREAS, the Plan has been amended and restated from time to time, having most
recently been amended effective January 1, 2010; and

WHEREAS, upon recommendation of the Human Resources & Compensation Committee of
the Board, the Board of Directors desires to amend and restate certain terms,
provisions, and conditions of the Plan.

NOW, THEREFORE, the Plan is hereby amended as of January 27, 2011, as follows:

1. Article 4 of the Plan is hereby amended and restated in its entirety, as
follows:

ARTICLE 4 DISABILITY BENEFITS

4.1 Eligibility. If a Participant suffers a Disability prior to Termination of
Employment, the Participant shall be eligible for a benefit under this
Article 4.

4.2 Amount.

(a) Disability Before January 27, 2012. If a Participant suffers a Disability
before January 27, 2012, the amount of the benefit payable to the Participant
under this Article 4 shall be equal to the Retirement Benefit described in
Article 3, determined as if the Participant’s Termination of Employment occurred
on the date of the Participant’s Disability.

(b) Disability on or After January 27, 2012.

(1) Disability After Age 55. If a Participant suffers a Disability on or after
January 27, 2012 and after the Participant’s attainment of age 55, the amount of
the benefit payable to the Participant under this Article 4 shall be equal to
the Actuarial Value of the Retirement Benefit described in Article 3, determined
as if the Participant was not a Specified Employee and had retired on the date
of his or her Disability.

 

1



--------------------------------------------------------------------------------

(2) Disability Before Age 55. If a Participant suffers a Disability on or after
January 27, 2012 and prior to the Participant’s attainment of age 55, then the
amount of the benefit payable to the Participant under this Article 4 shall be
determined by (i) calculating the Actuarial Value of the Retirement Benefit
described in Article 3 (using the actuarial assumptions and the Participant’s
Compensation determined as of the date of the Participant’s Disability) that the
Participant would be eligible to receive as of the first of the month following
attainment of age 55 if the Participant had not become Disabled and had
continued to be employed by the Company (with credit for Years of Participation)
until retirement on the date that the Participant would attain age 55 (assuming,
for this purpose, that the Participant would not be a Specified Employee on such
date); and (ii) discounting the amount determined under the preceding clause
(i) from the first of the month following the date the Participant would attain
age 55 to the first of the month following the Participant’s Disability, using
the actuarial assumptions in effect on the date of the Participant’s Disability.

4.3 Form of Disability Benefits.

(a) Disability Before January 27, 2012. If a Participant suffers a Disability
before January 27, 2012, the Participant’s disability benefit pursuant to this
Article 4 shall be paid in the form of a single life annuity; provided, however,
that if the aggregate of the Actuarial Value of all remaining benefits payable
to the Participant under the Plan and the present value of all other remaining
benefits under the SERP and any other nonqualified deferred compensation
arrangement that is aggregated with the Plan and the SERP under
Section 1.409A-1(c) of the Regulations as of the date payment is scheduled to
commence is not greater than the applicable dollar amount in effect on such date
under Section 402(g)(1)(B) of the Code, the Company shall pay the disability
benefit under this Section 4.2(a) in a single lump sum.

(b) Disability on or After January 27, 2012. If a Participant suffers a
Disability on or after January 27, 2012, the Participant’s disability benefit
pursuant to this Article 4 shall be paid in the form of a single lump sum
payment.

4.4 Time of Payment of Disability Benefits. Payment of a Participant’s
disability benefit shall be made (or commence, as applicable) as of the first of
the month following the Participant’s Disability, and the provisions of Article
3 regarding payment to a Specified Employee and the 5-year delay of payments
following certain elections shall be disregarded for purposes of the payment of
benefits pursuant to this Article 4.

 

2



--------------------------------------------------------------------------------

2. Article 7 of the Plan is hereby amended by inserting the following language
immediately following the sixth sentence thereof:

The Administrator may, in its discretion, delegate to one or more directors or
employees of the Company any of the Administrator’s authority under the Plan.
The acts of any such delegates shall be treated under this Plan as acts of the
Administrator with respect to any matters so delegated, and any reference to the
Administrator in the Plan shall be deemed a reference to any such delegates with
respect to any matters so delegated.

3. All provisions of the Plan not modified herein shall remain in full force and
effect.

Adopted and effective January 27, 2011 by resolution of the Board of Directors
of Parker-Hannifin Corporation.

 

/s/ Thomas A. Piraino, Jr. Thomas A. Piraino, Jr., Secretary

 

3